In The
                            Court of Appeals
              Sixth Appellate District of Texas at Texarkana


                                    No. 06-18-00123-CR



                           RAY CHARLES HAWKINS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee



                            On Appeal from the 7th District Court
                                    Smith County, Texas
                                Trial Court No. 007-1533-17




                       Before Morriss, C.J., Burgess and Moseley,* JJ.
                       Memorandum Opinion by Chief Justice Morriss

_________________________
*Bailey C. Moseley, Retired, Sitting by Assignment
                                     MEMORANDUM OPINION
           Ray Charles Hawkins pled guilty to evading arrest or detention in Smith County1 with a

motor vehicle, a third-degree felony. 2 Following a bench trial on punishment, at which the

punishment range was enhanced to that of a second-degree felony, 3 Hawkins was sentenced to

eighteen years’ incarceration. 4

           Hawkins’ appellate attorney filed a brief setting out the procedural history of the case,

summarizing the evidence elicited during the course of the trial court proceedings, and concluding

that counsel found no meritorious issues to raise on appeal. Providing a professional evaluation

of the record demonstrating why there are no plausible appellate issues to be advanced, counsel

has met his briefing duties under the law. See Anders v. California, 386 U.S. 738, 743–44 (1967);

In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,

813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex.

Crim. App. [Panel Op.] 1978). Counsel also filed a motion with this Court seeking to withdraw

as counsel in this appeal.

           Hawkins has filed a pro se response in which he argues that his trial and appellate attorneys

were ineffective because (1) counsel failed to meet with him and communicate with him regarding


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.
2
    TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West 2016).
3
    TEX. PENAL CODE ANN. § 12.33 (West 2011), § 12.42 (West Supp. 2018).
4
Hawkins also appeals his conviction of aggravated assault against a public servant in our cause number 06-18-00122-
CR. Our opinion in that case is issued of even date herewith.

                                                         2
the appeal process and what impact an Anders brief could have on his right to counsel, (2) counsel

failed to file a merits brief, (3) counsel failed to investigate the history of police brutality in the

Tyler Police Department and violence against African-Americans, (4) counsel failed to introduce

evidence of Hawkins’ extensive prior history of psychiatric confinement at Rusk State Hospital

and continuous prescriptions for psychoactive medications, (5) Hawkins was denied referral for

treatment, therapy, and medication for a psychiatric disorder while in pretrial detention,

(6) Hawkins’ guilty plea was not supported by the evidence and was made under the threat of

“stacking,” (7) Hawkins’ guilty plea was involuntary due to mental incompetence, (8) Hawkins

was not afforded the opportunity to review the presentence investigation report with counsel prior

to sentencing, which would have revealed extensive mental illness, (9) Hawkins was not given

adequate time to review the appellate record, and (10) court costs assessed against Hawkins should

have been waived because he was indigent.

       We have independently reviewed the entire record, as well as Hawkins’ pro se brief, and

find that no genuinely arguable issue supports an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). However, in Anders cases, appellate courts “have the authority

to reform judgments and affirm as modified in cases where there is non reversible error.” Ferguson

v. State, 435 S.W.3d 291, 294 (Tex. App.—Waco 2014, pet. struck) (comprehensively discussing

appellate cases that have modified judgments in Anders cases).

       The judgment in this case indicates that the level of offense is a second-degree felony. That

is incorrect. Evading arrest with a motor vehicle is a third-degree felony. TEX. PENAL CODE ANN.

§ 38.04(b)(2)(A). Because the trial court found the enhancement paragraph of the indictment to

                                                  3
be true, the punishment range was enhanced to the level of a second-degree felony. See TEX.

PENAL CODE ANN. §§ 12.33, 12.42. Consequently, we modify the judgment to reflect the proper

level of offense as a third-degree felony, with the punishment range enhanced to the level of a

second-degree felony.

         As modified, we affirm the judgment of the trial court. 5




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            December 27, 2018
Date Decided:              January 9, 2019

Do Not Publish




5
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.




                                                           4